DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicant’s amendment filed August 22, 2022, amending claims 105, 107-109 and 115 is acknowledged.  Claims 90-95, 97-105, 107-109 and 111-115 are pending.  Claims 90-95 and 97-104 remain withdrawn as directed to non-elected inventions. The restriction requirement mailed May 25, 2017 is still deemed proper.   Accordingly, claims 105, 107-109 and 111-115 are examined herein.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant' s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.


Response to Arguments
Applicants argue that Hastie does not teach aligning the labeled polynucleotide against a foreign reference map, as required by the currently amended claim, because Hastie teaches aligning BAC sequences, which are not considered “labels” (Remarks, pages 11-12).   This argument has been fully considered and is not persuasive because the previous claims only required “aligning the relative locations of patterns . . . against a foreign reference”, which is encompassed by aligning sequences.  However, as the claims have now been amended to require the “relative label locations” to be aligned with a “foreign reference map”, the rejection under 35 U.S.C. 103 in view of Hastie is withdrawn.  However, the claims are now rejected in view of Lam, who teaches using the method of labeling DNA in a sequence-specific manner and aligning the patterns with a reference map to detect insertions in a subject genome relative to a reference map. 

Applicants argue that 1) because Hastie’s ultimate goal is to produce highly complete and accurate de novo sequence and, 2) there is no suggestion in Hastie to use the optical mapping technique for detection of foreign sequences, one skilled in the art would not be motivated to use the method of Hastie to detect viral sequences in the genome such as those taught in Reisinger and Mahiet (Remarks, pages 9-11).  This argument has been fully considered and is moot in light of the rejection over Lam and other references.  To the extent the argument could be applied to the current rejection over Lam and other references, the argument is also not persuasive because Neely provides the suggestion to use optical mapping techniques like those in Hastie and Lam not only for de novo genome assembly, but also for detecting structural variation and detection of viral sequences in complex samples.  

   Applicants argue that because BAC sequences in Hastie which are known to be present, in contrast to the viral sequences in the Mahiet and Reisinger that are not known to be present, one skilled in the art would not have applied the method of Hastie to detect the sequences (Remarks, pages 13-16).  This argument has been fully considered but is moot as Hastie is no longer relied upon.   To the extent a similar argument could be made regarding the current rejection over Lam and other references, Lam teaches the structural variation between the two genomic sequences of the individuals, PGF and COX, used for analysis was not known prior to analysis (see Figure 4, and rejection below).   Thus, Lam provides the teaching that optical mapping can be used to detect previously unknown structural variation in genomic DNA.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 108 and 111 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  This is a new rejection necessitated by amendment.

Exemplary factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 U.S.P.Q.2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP 2164.01(a). All of these factors were considered, along with others, and a sufficient number are addressed below so as to create a prima facie case.

Nature of the Invention
Claim 108 recites “filtering out polynucleotide molecules that align to relative label locations on foreign elements prior to aligning the relative locations of patterns on polynucleotides in silico against the foreign reference map comprising . . .”   Claim 105, from which claim 108 depends, recites in the aligning step “thereby determining a quantity of the polynucleotides that align to relative locations of label locations of foreign elements”.  Claim 105 further recites in the subsequent step “determining the presence of foreign elements in the subject when the quantity exceeds a limit of detection…”.  The “filtering out” step recited in claim 108 would result in the quantity of polynucleotides that align with the foreign reference map to be zero since all the polynucleotide molecules that align to foreign elements are removed from analysis (i.e. filtered out) before alignment with the foreign reference map.  Thus, enablement of the claimed invention would require one skilled in the art to be able to detect a foreign viral element in subject by aligning polynucleotides that don’t have labels on foreign elements to relative locations of labels of foreign elements in silico against a foreign reference map.

Guidance from the Specification
The specification teaches filtering out polynucleotide molecules that align perfectly with the host genome ([00087]), but not filtering out polynucleotide molecules that align to foreign elements.  Additionally, Applicant’s Remarks filed June 26, 2018 and March 21, 2022 suggest that claim 108 meant to encompass filtering out polynucleotides that align with the host genome (6/26/2018, page 8, ¶3; 3/21/22, page 10, ¶6, underlined).  The specification also fails to provide a working example in which polynucleotides that align with foreign elements are filtered out prior to aligning with a foreign reference map.  Therefore in light of the specification it is not predictable how one skilled in the art would determine the presence of a foreign viral element in subject by aligning polynucleotides, which don’t have labels that align to relative locations of labels of foreign elements, in silico against a foreign reference map.

State of the Prior Art
Throughout the last few decades, various methods of detecting foreign elements in a genome of a subject have been developed including FISH, fiber-FISH and nick-labeling with optical mapping (see e.g., Reisinger et al., Int. J. Cancer (2006), 118: 1603-1608; Neely et al., Biopolymers (2011), 95(5): 298-311; Nakano et al., Mol Gen Genomics (2005) 273: 123–129).  Reisinger and Nakano teach FISH and fiber-FISH using probes that specifically label viral DNA or transgene DNA, respectively.  However, in each case the polynucleotides with the foreign DNA is aligned to a map containing the relative positions of the probe labels (Reisinger, Figures 1-2; Nakano, Figure 4).  Neely teaches the more recent technology of nick-labeling with optical mapping can also be used to detect structural variation and insertions in a genome (page 307-308).  However, each example in Neely shows polynucleotides with the nick-labeled sequence of interest aligned to a map containing the relative positions of the nick labels in the sequence of interest.  There is no teaching in Neely to remove the polynucleotides that have the label of interest before aligning with a map containing sites of the label of interest.  Therefore in light of the prior art it is not predictable how one skilled in the art would determine the presence of a foreign viral element in subject by aligning polynucleotides that don’t have labels that align to relative locations of labels of foreign elements in silico against a foreign reference map.

Taking into consideration the factors outlined above, including the nature of the invention, the state of the art, the guidance provided by the applicant, the lack of working examples of the claimed invention, it is the conclusion that an undue experimentation would be required to make and use the invention as claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 105, 107-109, 111-115 are rejected under 35 U.S.C. 103 as being unpatentable over Lam (Lam et al., Nature Biotechnology (2012), 30(8): 771-776, and Supplemental Material; published July 15, 2012; of record), in view of Reisinger (Reisinger et al., Int. J. Cancer (2006), 118: 1603-1608; of record), NCBI (Human herpesvirus 4 type 1, complete genome, NCBI Reference Sequence: NC_007605.1 https://www.ncbi.nlm.nih.gov/nuccore/NC_007605.1 [retrieved September 23, 2022]; published March 26, 2010) and Neely (Neely et al., Biopolymers (2011), 95(5): 298-311; of record).

Regarding claims 105 and 112-114, Lam teaches a method of nanochannel genome mapping that can be used for structural variation analysis and comparative genomics (Abstract).  Lam teaches BAC clones covering the 4.7-Mb MHC region from two individuals (i.e., obtaining a biological sample comprising genomic polynucleotides of a subject) (page 772, ¶6).  Lam teaches labeling the polynucleotides by using the sequence-specific nicking enzyme Nt. BspQI and incorporating fluorescent nucleotides at the nicked sites comprising the recognition sequence GCTCTTC (page 772, ¶7; Figure 2A).  Lam teaches linearizing the labeled polynucleotides in nanochannels so that each nanochannel contains one labeled polynucleotide (Figure 2B-D).  Lam teaches imaging the labeled polynucleotides in the nanochannels (Figure 2B, D).  Lam teaches processing the images into digital representations of the relative positions of the labels (Figures 2D, 4).  Lam teaches aligning the relative positions of labels on the BACs against a reference map of the MHC genomic region (i.e., a host reference map) (Figure 4A).  Lam teaches the signal coming from nick sites were fit to a Gaussian model and false signals were filtered out based on a threshold (i.e. a limit of detection) (Online methods, ¶4).  Lam teaches a 79% efficiency rate in labeling predicted BspQI sites (i.e., a limit of detection).  Lam teaches maps from 100 data sets of 10, 20, 30, 40, 50, 60, 70, 80, 90 or 100× coverage and compared each one with the reference map (i.e., calculating variability observed in multiple controls).  Lam teaches that by comparing the relative positions of the labels from two different individuals, regions of structural variation could be detected including an insertion of a 5 kb region, lack of an Nt. BspQI site, and a duplication (Figure 4B-C, 6C).  Lam teaches the method can be useful for detecting the presence of structural variation in a genome including insertions (page 775, ¶6-7).  Lam teaches the fundamental advance of the method is its high-throughput and uniformity compared to DNA combing methods (page 775, ¶8).  Lam teaches the technology will be relevant for studies of new pathogens (page 775, ¶4)

Lam does not teach aligning the relative label locations against a foreign reference map containing relative label locations of foreign elements.  Lam also does not teach the method of detecting the presence or absence of a viral sequence in the subject.

Reisinger teaches labeling and visualization of Epstein-Barr Virus (EBV) DNA integrated in a host cell genome (Abstract).  Reisinger teaches obtaining DNA from Burkitt's Lymphoma cell lines containing integrated EBV genomes (i.e., a biological sample comprising polynucleotides) (page 1603, ¶2, 4).  Reisinger teaches labeling the polynucleotides with sequence-specific probes to generate a pattern (page 1603, ¶3; Figures 1-2).  Reisinger teaches linearizing the genomic DNA by dynamic molecular combing (page 1603, ¶4 through page 1604, ¶2).  Reisinger teaches obtaining images of the labeled integrated EBV (i.e., foreign viral sequence) and processing the images into digital representation of relative label locations in the genomic DNA (Figures 1-2; ¶ spanning page 1604-1605). Reisinger teaches aligning the relative locations of patterns against known locations of the probes in the EBV genome (i.e., a foreign reference), and determining the quantity of linear DNA pieces that align with the EBV genome (Figure 1A-B; page 1604 last ¶ through page 1605, ¶2), indicating that the cell lines contain the EBV viral elements (Figures 1-2).  Reisinger teaches that during latency, EBV can exist as episomes or integrate into the host genome where it could become oncogenic (page 1603, ¶1).

NCBI teaches the genomic sequence of EBV.  NCBI teaches EBV has the recognition site for Nt. BspQI, GCTCTTC at 35 locations (pages 43, 50, 52-56, 60-64, 66-67, 70-73).  Highlighted sequences in the NCBI reference indicate the BspQI sites.  Highlighted GAAGAGC sequences are the reverse complement of the BspQ1 and correspond to BspQ1 sites on the reverse complement strand.  

Neely teaches optical mapping is not only useful for mapping genomes, but also for detecting copy number, structural variation, and bacterial species and viral strains in a complex sample (page 307-308).  Neely teaches nanofluidic-based optical mapping using nanochannels can linearize DNA molecules in solution phase (page 301, ¶S).  Neely summarizes DNA nicking, labeling and imaging methods used to label DNA polynucleotides in a sequence specific manner and align them against a reference (Figures 4 and 6).  Neely teaches "The potential for [nanochannels] in optical mapping applications is considerable because it allows for hundreds of DNA molecules to be flowed through the field-of-view of a standard microscope and mapped rapidly and in parallel." (page 301, ¶5). Neely also teaches "the realization of a reliable method for DNA linearization, using a disposable nanofluidic device, offers the potential to place a cheap, high-throughput, and rapid technology for bacterial or viral identification in the hands of the hospitals and clinics that so badly need such a technology." (page 308, ¶6). 

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the technique of nicking, labeling and linearizing DNA as taught in Lam to detect viral elements in a host genome as taught in Reisinger because it would have amounted to applying a known technique to a known method ready for improvement to yield predictable results.  Reisinger’s method of labeling viral DNA in a host genome with viral specific probes and using DNA combing to image the viral DNA represents a base method upon which the claimed invention can be seen as an improvement.  Lam’s method of nicking-labeling and visualizing DNA in nanochannels represents a known technique that could have been applied to detecting viral DNA in a host genome because both Lam and Neely indicate that the methods could be used for detecting pathogens.  Because both Lam and Neely recognize that visualizing nicked-labeled DNA in nanochannels is superior to DNA combing for its high-throughput and resolution capabilities, one skilled in the art would have been motivated to apply it to Reisinger’s purpose of detecting viral elements in genomic DNA from cell lines.  One skilled in the art would have a predicted that the EBV integrated DNA taught in Reisinger could be detected using the method of Lam because Lam teaches the Nt. BspQ1 recognition site and the published sequence of EBV in NCBI teaches Nt. BspQ1 sites are present 35 times at known locations generating predictable label patterns.  One skilled in the art would have recognized that using Lam’s method to detect EBV would be an improvement because Lam’s method would allow high-throughput analysis.  One would have been motivated to use Lam’s method for detecting integrated EBV DNA in a subject genome because Reisinger teaches integrated EBV can be oncogenic.  

Regarding claims 107 and 115, NCBI teaches 35 Nt. BspQI sites within the 172 Kb region, yielding a label density of 5 kB per site, which is equivalent to about 20 labels per 100 kb (NCBI, highlighted sequences).   Lam teaches the Nt. BspQI endonuclease has 537 resolvable sites across the 4.7-Mb MHC region, yielding a label density of 9-kb per site (i.e. a lower label density of the genome of the subject than for the foreign elements) (page 776, ¶2).  

Regarding claim 109, Reisinger teaches the EBV reference contains labels from six different probes (i.e., at least three different foreign elements) (Figure 1A).  NCBI also teaches different genetic elements of EBV, including the positions of various genes, regulatory elements and repeat sequences (pages 1-42).  NCBI teaches the Nt. BspQI sites are distributed throughout the EBV genome and in various genetic elements.  Thus, at least three different elements of the EBV genome would be uniquely labeled using the method of Lam to detect the EBV integrated genome of Reisinger.  Reisinger also teaches that EBV genome lengths can vary between cells, especially in the IR repeat region (i.e., structural variation), which may affect EBV oncogenic potential (page 1606, last ¶ through page 1607, ¶1).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have also labeled at least three genetic elements in the EBV viral genome because it would have facilitated the detection of specific isomers of integrated viral genomes as taught in Reisinger.  One skilled in the art would have predicted that using labels to detect at least three different genetic elements would allow the detection of the different EBV isomers because Lam demonstrates the method can be used to detect structural variations in genome arrangement. 

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600